Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about October 7, 2005, which denied defendant-appellant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although the motion was denied for failure to make a prima facie showing of entitlement to summary judgment, it should have been denied as untimely, as it was made more than 120 days after the filing of the note of issue without any reason given for the delay (CPLR 3212 [a]; see Brill v City of New York, 2 NY3d 648, 652 [2004]). Concur—Mazzarelli, J.P, Friedman, Gonzalez, Catterson and Malone, JJ.